This case was affirmed, we setting out in our original opinion that there was but one question involved, which was that of the sufficiency of the corroboration of an accomplice witness. This witness testified that the two appellants got him to go with them on the night of the alleged burglary to Clarendon from Amarillo, they stating their purpose to do a job. He described their movements, and, as stated in the original opinion, made out a case of burglary against them. In addition to what was set out in the original opinion as corroboration, we note that Florence Mitchell testified for the State that these two appellants carried her from Amarillo to Clarendon about a week before this alleged burglary and left her there. She further testified that she saw them again in Clarendon on the evening of the alleged burglary. They were arrested about 8:30 the next morning fourteen miles north of Amarillo, some seventy miles from Clarendon. The amount of money had by them and the accomplice Copeland substantially corresponded with the amount of money taken from the burglarized store. The identification of the torn dollar bill in Stewart's possession with a torn dollar bill taken from the burglarized house seems ample corroboration. In the back of the car *Page 185 
in which the two appellants went out to Adams' eating house fourteen miles north of Amarillo on the morning of their arrest, were found a sledge hammer, a chisel, and a pinch bar, etc., and the pinch bar being shown to the owner of the store, he said he had fitted it in the places on the door of his safe and his screen and that they fitted exactly. We are still of opinion that the facts in evidence fully measure up to the demand of the law of corroboration, namely, that the evidence, aside from that of the accomplice, tends to connect the parties accused of the crime.
The motion for rehearing will be overruled.
Overruled.